AO 245]3 (Rev. 05/15/20]8) Judgment in a Criminal Pet‘ty Casc (Modifled) Page l ofl

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT or CALIFORNIA

United States of Arnerica JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Commined 011 or After November 1, 1987)

Cesar Ipina_SOSa Case Number: 3 : 1 S-mj -23204-JLB

Marc Scott Levinson
Defen dant ’s A t£omey

REGISTRATI()N NO. 81706298

THE DEFENDANT:
IXl pleaded gui1ty to count(s) 1 Of Complaint

ij Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number[s!
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
E The defendant has been found not guilty on count(s)
|:] Coum;(S) ' _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant 1s hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIl\/fE SERVED

§ Assessment: $10 WAIVED E Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
ij Court recommends defendant be deported/removed With relative, charged in case _

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Wednesday, December 19, 2018
Date of lmposition of Sentence

(WC§`~

Ht)NoRABLE WILLIAM V. GALLo
UNITED srA'rEs MAGISTRATE JUDGE

  

DEC192018

  
 
    

aec 1 COUH A

otaai< 03 U\ >‘ AL\FoaN\
souTHr-;ar\l D\ST H\ \CY O 0 DEPUT\'
er

 
 
 

 

   

3:18-mj-23204-JLB

 

